Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CIP of 16/398,342 04/30/2019  PAT 11077082, which is a CON of 15/950,870 04/11/2018 PAT 10328043. 
2.	Amendment of claims 1, 9-13, and 17-20, cancelation of claims 3 and 16, and a terminal disclaimer in the amendment filed on 12/20/2021 is acknowledged. Claims 1-2, 4-15 and 17-20 are pending in the application.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Jared L. DuJack on January 11, 2022.  The application has been amended as follows:
In claim 12, line 1, after “A compound”, delete “having: N-benzyl guanidine; and  a thyrointegrin ανβ3 receptor antagonist selected from  triiodothyroacetic acid and  tetraiodothyroacetic acid; wherein the N-benzyl guanidine and the thyrointegrin avB3 receptor antagonist are connected by a linker”, and insert
--of the general formula in claim 1--

Reasons for Allowance
4.	The rejection of claims 1 and 9-12 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 12/20/2021.  Since claims 16 and 19 have been canceled, therefore the rejection of claims 16 and 19 under 35 U.S.C. 112 (a) has been obviated herein.
5.	The rejection of claims 1, 9-10, 12, 17-18 and 20 under 35 U.S.C. 112 (b) has been overcome in the amendment filed on 12/20/2021.  Since claims 13 and 19 have been canceled, therefore the rejection of claims 13 and 19 under 35 U.S.C. 112 (b) has been obviated herein.
6.	Since a terminal disclaimer against Mousa et al. ‘043 and ‘082 has been filed and approved in the Office, therefore  the rejection of claims 1-2, 4-12, 17-18 and 20 under the obviousness-type double patenting over Mousa et al. ‘043 and ‘082 has been overcome in the amendment filed on 12/20/2021.  Since claims 3, 13-16 and 19 have been canceled, therefore the rejection of claims 3, 13-16 and 19 under the obviousness-type double patenting has been obviated herein.
  	7.	Claims 1-2, 4-12, 17-18 and 20 are neither anticipated nor rendered obvious over 
   the record, and therefore are allowable.  A suggestion for modification of a reference to 
obtain the instant compounds/compositions has not been found.  Claims 1-2, 4-12, 17-18 and 20 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

January 19, 2022